Abatement Order filed January 31, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00281-CV
                                    ____________

                        IN THE INTEREST OF M. E. H.


                    On Appeal from the 345th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-AG-15-002375

                             ABATEMENT ORDER

      Appellant, C.H., filed a motion to compel the reporter’s record. She alleges
(1) the reporter’s record is incomplete, (2) she directed the court reporter, Laura
Taylor, to supplement the record pursuant to Texas Rule of Appellate Procedure
34.6(d), but (3) Taylor will not file the requested supplemental volumes. Appellant
also indicates some of the volumes at issue concern hearings held before various
district judges and transcribed by different court reporters.

      The motion and its attachments reflect a disagreement between appellant’s
counsel and Taylor regarding whether the supplemental volumes pertain to the
current appeal or to one or more of four other appeals by appellant that have been
dismissed: No. 14-18-00675-CV, No. 14-18-00680-CV, No. 14-18-00681-CV, and
No. 14-18-00682-CV. Appellee S.K. filed an opposition in this court suggesting he
agrees with Taylor that the supplemental volumes are not required to be filed because
they pertain to one or more of the dismissed appeals, not this appeal.

      When a dispute concerning the accuracy of the reporter’s record arises after
the record has been filed in the appellate court, the appellate court may submit the
dispute to the trial court for resolution. Tex. R. App. P. 34.6(e)(3). The trial court
must then proceed under the procedure set forth in Texas Rule of Appellate
Procedure 34.6(e)(2).

      Accordingly, we ABATE this appeal and direct the trial court to hold a
hearing to determine whether the supplemental volumes of reporter’s records must
be filed and, if so, which court reporter is responsible for filing each respective
volume. The trial court shall reduce its findings to writing and have a supplemental
clerk’s record containing those findings and any associated orders filed with this
court. The supplemental clerk’s record is due on or before April 1, 2019. We will
withhold a ruling on appellant’s motion to compel pending receipt of the
supplemental clerk’s record.

      This appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on the active docket when the
supplemental clerk’s record is filed. The court will also consider a motion to reinstate
the appeal filed by either party, or the court may reinstate the appeal on its own
motion. It is the responsibility of any party seeking reinstatement to request a hearing
date from the trial court and to schedule a hearing in compliance with this court’s
order. If the parties do not timely request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.

                                    PER CURIAM
                                           2